Deen, Judge,
dissenting.
The Supreme Court of Georgia has repeatedly held that “in the absence of providential cause, the appellant failed to perfect his appeal by not filing his enumeration of errors within 10 days and that the case must be dismissed.” The latest expression on this point is in the decision in Hart v. Radney, 224 Ga. 686 (164 SE2d 128).
Judge Whitman, in the recent case of Gardner v. State, 117 Ga. App. 262, 264 (160 SE2d 271), stated “providential cause includes such acts only as may be attributed to an act of God.” In Evans ,& Pennington v. Nail, 7 Ga. App. 129, 136 (66 SE 543), Judge Russell observed: “No injurious act can be attributed to God if it is plain that the result could have been avoided by ordinary diligence on the part of man.”
“Such cases can be saved from dismissal only when plaintiff in error is prevented by providential cause from complying with the terms of the order requiring the briefs to be filed.” Long v. Bank of Minden, 126 Ga. 679 (2) (55 SE 915). See also Farr v. State, 112 Ga. 540, supra: “When a case, because of the failure of counsel for the plaintiff in error to appear, either in person, or by brief, and prosecute the same, is dismissed, it will not, even by consent, be re-instated upon a showing that such counsel mailed his briefs in time to reach the court before the case was called for a hearing. On the contrary, it must be held that such counsel took the risk of delays in the mail. See 24th Rule of Supreme Court, Civil Code, § 5621; Osborn v. Hale, 70 Ga. 731.” See also Griffith v. Mitchell, 117 Ga. 476, 479 (43 SE 742): “When counsel for plaintiff in error selected the United States mail as their agency to transmit their briefs to *77the clerk of this court, the United States postal employees became their messengers, and counsel took all the risks that were usually incident to the business in which these messengers were thus engaged. If counsel had employed a private individual to bring their briefs to the city of Atlanta and deliver them to another private individual at the United States post office, who was to convey them from there to the capitol, it would not be pretended for one moment that counsel had complied with their duty, so far as the Constitution and rule of court are concerned, in regard to filing their briefs, when they made it appear that their first messenger had, before the case was called in this court, delivered the briefs to him who was to be the second messenger, and that the failure to have the briefs with the clerk in time was due to the omission of the latter messenger. The different postal employees who handled this package between Savannah and the capitol building in Atlanta were, so far as this court is concerned, the mere private employees of counsel, and they took the risk of these employees delivering the package to the clerk before the case was called. The delay was in no sense attributable to providential cause.”
This writer would like to amend Rule 13A of the Rules of the Court of Appeals so that in addition to providential cause, other like causes wholly beyond the power of appellant or his counsel to avoid or foresee would be grounds for filing an enumeration of errors beyond the time period required; however, the continuous and constant decisions of the Supreme Court, in my opinion, absolutely prohibit this court from extending our rule beyond the Supreme Court rule which clearly states, “absent providential cause the enumeration of errors must be filed within 10 days.” I do not see how we can get around this mandate. I find no case wherein the cause is labeled less than providential cause which will allow late filing after the time period other than an application for an extension of time filed within the 10-day period.
I concur in the dissent filed by Judge Pannell in this case, and I dissent for the additional reasons outlined in the above dissent.
I am authorized to state that Judge Eberhardt concurs in this dissent.